[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 20, 2007
                               No. 07-10577                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 05-00619-CR-JTC-1-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DEMETRIUS MOODY,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (July 20, 2007)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Demetrius Moody appeals his convictions for possession of counterfeit
obligations and possession of a firearm by a convicted felon in violation of 18

U.S.C. § 472 and 18 U.S.C. § 922(g) respectively. Moody argues on appeal that

the district court erred by denying his motion to suppress evidence collected after

he was stopped based on suspicion of violating a Georgia statute regulating

window tinting.

      “Rulings on motions to suppress evidence constitute mixed questions of law

and fact.” United States v. LeCroy, 441 F.3d 914, 925 (11th Cir. 2006) cert.

denied, 127 S.Ct. 2096 (2007). We accept the district court’s findings of fact

unless they are clearly erroneous, but review questions of law de novo. Id. We

construe the facts in the light most favorable to the party that prevailed below.

United States v. Nunez, 455 F.3d 1223, 1225 (11th Cir. 2006).

      The Fourth Amendment protects individuals from unreasonable search and

seizure. U.S. Const. Amend. IV. Evidence obtained in violation of the Fourth

Amendment must be suppressed. United States v. Gilbert, 942 F.2d 1537, 1541

(11th Cir. 1991) (citing Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d

1081 (1961)). Determining if a seizure violates the Fourth Amendment involves

two questions: (1) was the officer’s action justified at its inception and (2) was the

search reasonably related in scope to the circumstances that justified the




                                           2
interference.1 Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 1879, 20 L.Ed.2d 889

(1968). With regard to the first question, “the police may stop and briefly detain a

person to investigate a reasonable suspicion that he is involved in criminal activity,

even though probable cause is lacking.” United States v. Williams, 876 F.2d 1521,

1524 (11th Cir. 1989). Although reasonable suspicion requires less than probable

cause, the police must “articulate facts which provide some minimal, objective

justification for the stop.” Id. at 1524. “Great deference is given to the judgment

of trained law enforcement officers ‘on the scene.’” United States v.

Chanthasouxat, 342 F.3d 1271, 1275 (11th Cir. 2003). We have indicated that a

stop may be valid, even if it was based on an officer’s mistake of fact, as long as

the mistake was reasonable. Id. at 1275. However, an officer’s mistake of law

cannot provide reasonable suspicion to justify a traffic stop. Id. at 1279. Georgia

law prohibits materials and glazing on rear windshields and side and door windows

that reduce light transmission “to less than 32 percent, plus or minus 3 percent.”

Ga. Code Ann. § 40-8-73.1(b)(2).

       Here, Officer Martel reasonably believed, based on his eight years of

experience enforcing the window tint statute, that Moody’s windows were in



       1
         Because Moody does not dispute that Officer Martel had probable cause to search after
detecting the smell of marijuana, only the first question and the basis for the original stop is at
issue here.

                                                 3
violation of the window tint law when he observed that he could not (1) see the

front passenger’s facial features or (2) determine the number of passengers in the

back seat. Because he had a reasonable suspicion that the car was in violation of

Georgia law, the stop did not violate the Fourth Amendment and the district court

did not err by denying the motion to suppress.

      Upon careful review of the record and consideration of the parties’ briefs,

we find no reversible error.

      AFFIRMED 2




      2
          Moody’s request for oral argument is denied.

                                               4